IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00136-CR
 
Willie Seals,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court # 96-496-C
 

MEMORANDUM Opinion





 
          Willie
Seals was convicted of indecency with a child and sentenced to 15 years in
prison.  He appealed his conviction, and
in 1999, this Court affirmed his conviction. 
Seals filed a petition for discretionary review with the Court of
Criminal Appeals.  The petition was
refused.
          Seals
has now filed a “Motion for New Trial or in the Alternative – Post-Trial
Hearing for Juror Misconduct, With Brief in Support.”  Although this document, because it was
addressed to the appellate clerk, could possibly be a new appeal, we believe it
to be a post conviction writ of habeas corpus. 
See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2004-2005).  
          We
have no jurisdiction of post conviction writs of habeas corpus.  See
Tex. Code Crim. Proc. Ann. art.
11.05 (Vernon 1977); see
also Nix v. State, 65 S.W.3d 664,
670 n. 26 (Tex. Crim. App. 2001).   
          Accordingly,
we dismiss the writ for want of jurisdiction and forward a copy of the writ to
the trial court and the Court of Criminal Appeals for an appropriate
disposition, wherever that may be.   
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Writ dismissed
Opinion delivered and filed March 9, 2005
Do not publish
[OT06]